        Case 2:14-cr-20561-PDB-RSW ECF No. 32, PageID.481 Filed 02/17/21 Page 1 of 3

PROB 12C-2                                                                                                  PACTS           DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                                  U. S. Probation Office
                                                                             Eastern District of Michigan   871981          02/17/2021
                 Warrant Request
NAME                                                    OFFICER                       JUDGE                          DOCKET #
BROWN, Willie Quawn                                     David Smith                   Paul D. Borman                 14-CR-20561-01

ORIGINAL              SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE LEVEL     PHOTO
SENTENCE DATE                            CATEGORY
05/18/2015            Supervised                              23
                                         VI
                      Release
COMMENCED
10/27/2020

EXPIRATION

06/28/2022

ASST. U.S. ATTORNEY                      DEFENDANT ATTORNEY

Susan Fairchild                          Todd Shanker

REPORT PURPOSE

    EMERGENCY JUDICIAL RESPONSE REQUESTED

ORIGINAL OFFENSE

Count 1s: 18 U.S.C. § 922(j), 18 U.S.C. § 924(a)(2) – Possession
of a Stolen Firearm.

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 92 months, to be followed by a 36-month term of supervised
release.
Amended Sentence: October 19, 2020: Compassionate Release. Reduced to Time Served. The Court imposes
supervised release for the remainder of the unserved portion of his original term of imprisonment, with the special
condition of home confinement. The Court will require weekly drug testing-Zero Tolerance. All other conditions of
the original judgment remain in full force and effect.


ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall participate in a program approved by the Probation Department for mental health
         counseling. If Necessary.
      2. The defendant shall participate in a program approved by the Probation Department for substance abuse
         which program may include testing to determine if the defendant has reverted to the use of drugs or
         alcohol. If Necessary.

               Criminal Monetary Penalty: Special Assessment $100.00 (paid).




                                                              Page 1 of 3
        Case 2:14-cr-20561-PDB-RSW ECF No. 32, PageID.482 Filed 02/17/21 Page 2 of 3

PROB 12C-2                                                                                           PACTS           DATE
(Rev. 08/18)       VIOLATION REPORT Emergency                         U. S. Probation Office
                                                                      Eastern District of Michigan   871981          02/17/2021
                   Warrant Request
NAME                                                OFFICER                    JUDGE                          DOCKET #
BROWN, Willie Quawn                                 David Smith                Paul D. Borman                 14-CR-20561-01

The probation officer believes that the offender has violated the following condition(s) of Supervised Release:

[X] New Criminal Charges                                        [ X] Violent Conduct

[ ] Whereabouts Unknown (Absconder)                             [ ] Other

VIOLATION NUMBER         NATURE OF NONCOMPLIANCE



               1         VIOLATION OF MANDATORY CONDITION: “THE DEFENDANT SHALL NOT
                         COMMIT ANOTHER FEDERAL, STATE, OR LOCAL CRIME”

                         On February 15, 2021, at 7:40 p.m., the offender got into an altercation with his girlfriend,
                         Janeya Pollard, at their home. It is reported that the offender exhibited a fit of uncontrolled
                         rage and anger. He threw a bottle against an interior wall and smashed a wall mirror in the
                         home. The offender then physically attacked Ms. Pollard and threatened her life. He reportedly
                         grabbed her by her neck and choked her to the point where she was unable to breath. A friend
                         of Ms. Pollard attempted to assist her and make the offender stop his assault. It is noted that
                         the Ms. Pollard’s small children and friends also witnessed the assault. Ms. Pollard was able
                         to break free, left the home, and called 911 for assistance. Police responded to the home and
                         arrested the offender without further incident. He remains in custody pending arraignment in
                         Court.

                         It is noted that the offender’s mental well-being appears to be deteriorating recently.
                         On February 12, 2021, the offender became upset with the probation officer and stated via text
                         “I know you already read my file and you know I really don’t give a damn about the law so I
                         don’t give a damn if you lock me back up you are pushing me man with all the bull****”.




                                                        Page 2 of 3
        Case 2:14-cr-20561-PDB-RSW ECF No. 32, PageID.483 Filed 02/17/21 Page 3 of 3

PROB 12C-2                                                                                                                 PACTS           DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                                                 U. S. Probation Office
                                                                                            Eastern District of Michigan   871981          02/17/2021
                 Warrant Request
NAME                                                                  OFFICER                        JUDGE                          DOCKET #
BROWN, Willie Quawn                                                   David Smith                    Paul D. Borman                 14-CR-20561-01

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
David Smith/jdj
313 234-5448
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


Steven M. Ely                                                                        Data Entry
313 234-5583

RECOMMENDING TO THE COURT
[ ]            To issue a warrant


                               Superseding Violation Report will follow

THE COURT ORDERS:

[X]            The issuance of a Warrant

[ ]            Other


                                                                                           s/Paul D. Borman
                                                                                           United States District Judge

                                                                                           2/17/2021
                                                                                           Date




                                                                             Page 3 of 3
